Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are presented for examination.

Claim Objections
Claim 4 is objected to because of the following informalities:  “currency” should have been “current” in line 3.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  “currency” should have been “current” in line 3.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  “currency” should have been “current” in line 3.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NEMANI et al (US Pub. 2016/0070327; hereinafter NEMANI) in view of Chen et al (US Pub. 2009/0199190; hereinafter Chen).

As per claims 1-2, NEMANI discloses a method of electrical design current throttling, the method comprising: applying an electrical design current (EDC) threshold for each control processing unit component of a plurality of the central processing unit components [abstract; Fig. 5, 7; para 0004-0005, 0018, 0021, 0023-0027, 0059-0061, 0064-0068, 0093-0094; managing current consumption in a PCD (Portable Computing Device) comprises a PMIC (Power Management Integrated Circuit) and dividing a duration of time associated with a maximum allowable current consumption through a voltage regulator; subsequently, throttling levels of power consuming processing components are adjusted such that a maximum allowable current consumption over consecutive N sub-durations are maintained beneath a peak current threshold; a peak current management (PCM) module seeks to monitor and manage a current level in view of a peak current budget in an effort to optimize power usage by processing components on a SoC].

[abstract; para 0012, 0034, 0043]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to throttling a processing component as needed to maintain a current usage level at a level below a threshold level.

As per claim 3, Chen discloses wherein generating the current usage data comprises receiving, from a plurality of counters coupled to the plurality of central processing unit components, a plurality of values [abstract; para 0012, 0034, 0043; 00-little usage, 01-some usage, 10-lots of usage, 11-heavy usage].

As per claim 4, NEMANI discloses wherein the current usage data comprises, for each central processing unit component, a current consumption value for a time window and an electrical design currency throttling value for the time window [para 0024-0025; a time window].

As per claim 5, Chen discloses wherein determining the corresponding priority for each central processing unit of the plurality of central processing unit components comprises applying a plurality of weights to a plurality of values in the current usage data [abstract; para 0012, 0034, 0043; 00-little usage, 01-some usage, 10-lots of usage, 11-heavy usage]
As per claim 6, Chen discloses wherein each weight of the plurality of weights is based on a type of central processing unit component associated with a corresponding value of the plurality of values and/or an executed operation associated with the corresponding value of the plurality of values [abstract; para 0012, 0034, 0043; 00-little usage, 01-some usage, 10-lots of usage, 11-heavy usage].

As per claim 8, NEMANI discloses wherein the plurality of central processing unit components comprise one or more cores of the central processing unit, one or more caches of the central processing unit, and/or one or more core complexes of the central processing unit [para 0018, 0080].


Claims 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub. 2009/0199190; hereinafter Chen) in view of NEMANI et al (US Pub. 2016/0070327; hereinafter NEMANI).

As per claim 9, Chen discloses 

generating current usage data for a plurality of central processing unit components [abstract; para 0012, 0034, 0043; a prefetch engine (PE) monitors activity within a data processing system and dynamically updates the priority of the first prefetch stream based on the activity (or lack thereof); the PE determines when to throttle prefetching, based on the current usage level of resources relevant to completing the prefetch]; 

determining, based on the current usage data, a corresponding priority for each central processing unit component of the plurality of central processing unit components [abstract; para 0012, 0034, 0043; a prefetch engine (PE) monitors activity within a data processing system and dynamically updates the priority of the first prefetch stream based on the activity (or lack thereof); the PE determines when to throttle prefetching, based on the current usage level of resources relevant to completing the prefetch].

Though Chen does not specifically disclose regarding an electrical design current (EDC) limit, Chen does discloses a threshold level to maintain a current usage level below this threshold level. However, NEMANI clearly discloses an apparatus for electrical design current throttling [abstract; Fig. 5, 7; para 0004-0005, 0018, 0021, 0023-0027, 0059-0061, 0064-0068, 0093-0094; managing current consumption in a PCD (Portable Computing Device) comprises a PMIC (Power Management Integrated Circuit) and dividing a duration of time associated with a maximum allowable current consumption through a voltage regulator; subsequently, throttling levels of power consuming processing components are adjusted such that a maximum allowable current consumption over consecutive N sub-durations are maintained beneath a peak current threshold; a peak current management (PCM) module seeks to monitor and manage a current level in view of a peak current budget in an effort to optimize power usage by processing components on a SoC]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to throttling a processing component as needed to maintain a current usage level at a level below a threshold level.

As per claim 16, Chen discloses 

generating current usage data for a plurality of central processing unit components [abstract; para 0012, 0034, 0043; a prefetch engine (PE) monitors activity within a data processing system and dynamically updates the priority of the first prefetch stream based on the activity (or lack thereof); the PE determines when to throttle prefetching, based on the current usage level of resources relevant to completing the prefetch]; 

determining, based on the current usage data, a corresponding priority for each central processing unit component of the plurality of central processing unit components [abstract; para 0012, 0034, 0043; a prefetch engine (PE) monitors activity within a data processing system and dynamically updates the priority of the first prefetch stream based on the activity (or lack thereof); the PE determines when to throttle prefetching, based on the current usage level of resources relevant to completing the prefetch].

Though Chen does not specifically disclose regarding an electrical design current (EDC) limit, Chen does discloses a threshold level to maintain a current usage level below this threshold level. However, NEMANI clearly discloses an apparatus for electrical design current throttling [abstract; Fig. 5, 7; para 0004-0005, 0018, 0021, 0023-0027, 0059-0061, 0064-0068, 0093-0094; managing current consumption in a PCD (Portable Computing Device) comprises a PMIC (Power Management Integrated Circuit) and dividing a duration of time associated with a maximum allowable current consumption through a voltage regulator; subsequently, throttling levels of power consuming processing components are adjusted such that a maximum allowable current consumption over consecutive N sub-durations are maintained beneath a peak current threshold; a peak current management (PCM) module seeks to monitor and manage a current level in view of a peak current budget in an effort to optimize power usage by processing components on a SoC]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to throttling a processing component as needed to maintain a current usage level at a level below a threshold level.

As per claims 10 and 17, Chen discloses wherein generating the current usage data comprises receiving, from a plurality of counters coupled to the plurality of central processing unit components, a plurality of values [abstract; para 0012, 0034, 0043; 00-little usage, 01-some usage, 10-lots of usage, 11-heavy usage; para 0036; In one embodiment, the priority is implemented as a saturating counter].

As per claims 11 and 18, NEMANI discloses wherein the current usage data comprises, for each central processing unit component, a current consumption value for a time window and an electrical design currency throttling value for the time window [para 0024-0025; a time window].

As per claims 12 and 19, Chen discloses wherein determining the corresponding priority for each central processing unit of the plurality of central processing unit components comprises [abstract; para 0012, 0034, 0043; 00-little usage, 01-some usage, 10-lots of usage, 11-heavy usage].

As per claims 13 and 20, Chen discloses wherein each weight of the plurality of weights is based on a type of central processing unit component associated with a corresponding value of the plurality of values and/or an executed operation associated with the corresponding value of the plurality of values [abstract; para 0012, 0034, 0043; 00-little usage, 01-some usage, 10-lots of usage, 11-heavy usage].

As per claim 15, NEMANI discloses wherein the plurality of central processing unit components comprise one or more cores of the central processing unit, one or more caches of the central processing unit, and/or one or more core complexes of the central processing unit [para 0018, 0080].


Allowable Subject Matter
Claims 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116